JONES, J.
The defendant, Jack Dawson, was charged in the county court of Kiowa county with the offense of illegal possession of whisky; was tried; convicted; sentenced to serve thirty days in the county jail and pay a fine of fifty dollars and costs.
The proof of the state showed that certain officers of Kiowa county, armed with a search warrant, made a search of defendant’s home and found twenty-two pints of whisky. The defendant testified that the whisky belonged to one Olis Hogue. This conflict in the evidence presented an issue of fact for determination of the jury. Their finding is affirmed.
No brief has been filed on behalf of the defendant calling our attention to any error in the proceedings.
The judgment is affirmed.
BRETT, P. J., and POWELL, J., concur.